         Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 1 of 10
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      December 11, 2019


BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Lev Parnas, 19 Cr. 725 (JPO)

Dear Judge Oetken:

        The Government respectfully writes in opposition to defendant Lev Parnas’s letter motion
dated December 4, 2019 seeking a “modification of the terms of his pre-trial release, to allow him
to leave his home daily from 8:00 am to 5:00 pm, provided that he avoids airports, boat docks or
train terminals” (Dkt. 41). For the reasons set forth herein, the Government opposes Parnas’s
request, and further asks the Court to revoke Parnas’s bail and remand him pending trial. It does
so upon learning, in the course of preparing its response to Parnas’s motion, that: (i) Parnas made
materially misleading and false statements to Pretrial Services and the Government regarding his
assets and income; and (ii) Parnas misled his supervising Pretrial Services officer in the Southern
District of Florida regarding whether the Court had already approved of Parnas’s requested bail
modification. Parnas poses an extreme risk of flight, and that risk of flight is only compounded
by his continued and troubling misrepresentations to the Pretrial Services office and the
Government. Parnas’s actions in the two months that he has been released, coupled with his
substantial risk of flight, have shown that there is no set of conditions that will reasonably ensure
his appearance and compliance with the terms of his release. Accordingly, the Government moves
to revoke Parnas’s bail and seeks his remand pending trial.

                                        BACKGROUND

   1. The Charges

        On October 10, 2019, an indictment (the “Indictment”) was unsealed, charging
(i) defendants Lev Parnas, Igor Fruman, David Correia, and Andrey Kukushkin with conspiring to
violate the ban on foreign donations and contributions in connection with federal and state
elections, in violation of 18 U.S.C. § 371 and 52 U.S.C. §§ 30121, 30122, and 30109 (the “Foreign
Donor Scheme”); and (ii) Parnas and Fruman with conspiring to make contributions in connection
with federal elections in the names of others, in violation of 18 U.S.C. § 371 and 52 U.S.C.
§§ 30122 and 30109; and with making false statements to and falsifying records to obstruct the
         Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 2 of 10
 December 11, 2019
 Page 2

administration of a matter within the jurisdiction of the Federal Election Commission (“FEC”), in
violation of 18 U.S.C. §§ 1001 and 1519 (the “Straw Donor Scheme”). (Dkt. 1).

         With respect to the Foreign Donor Scheme, the Indictment alleges, in sum, that the
defendants formed a recreational retail marijuana business that would be funded by a Russian
national (“Foreign National-1”), and conspired to use Foreign National-1 as a source of funding
for donations and contributions to state and federal candidates and politicians in Nevada, New
York, and other states to facilitate acquisitions of recreational retail marijuana licenses. With
respect to the Straw Donor Scheme, the Indictment alleges that in or about May 2018, Parnas and
Fruman made a $325,000 contribution to an independent expenditure committee (“Committee-1”)
and a $15,000 contribution to a second independent expenditure committee, and falsely reported
that both contributions came from Global Energy Producers (“GEP”), a purported liquefied natural
gas import-export business that they incorporated around the time the contributions were made, at
least in part for the purpose of masking the source of the contributions. In or about May and June
2018, Parnas and Fruman committed to raise $20,000 or more for a then-sitting U.S. Congressman
(“Congressman-1”), which pledge they later satisfied in part by using funds from Fruman to
unlawfully make two maximum $2,700 contributions in Parnas’s and Fruman’s names. Parnas
also met with Congressman-1 and sought Congressman-1’s assistance in causing the U.S.
Government to remove or recall the then-U.S. Ambassador to Ukraine (the “Ambassador”).
Parnas’s efforts to remove the Ambassador were conducted, at least in part, at the request of one
or more Ukrainian government officials. Furthermore, in response to a complaint filed with the
FEC regarding the $325,000 contribution to Committee-1, Parnas and Fruman submitted sworn
affidavits that contained materially false statements suggesting that GEP was a “real business
enterprise” that had legitimately funded the contribution. (Dkt. 1).

   2. Parnas’s Arrest and Bail

         Parnas and Fruman were arrested on October 9, 2019 at Dulles International Airport in
Virginia, as they were boarding the jet bridge for a flight bound for Vienna, Austria with one-way
tickets that had been purchased the day before. 1 Parnas and Fruman were presented in the Eastern
District of Virginia the following day, and both defendants consented to a bail package that
included a $1,000,000 bond, to be fully secured by cash or property, and home incarceration with
electronic monitoring, among other conditions. Parnas and Fruman were ordered to be detained
until all conditions were met. 2

       However, Parnas subsequently represented to the Government that he was unable to meet
the conditions of his release because he did not have sufficient cash or any property to secure the
$1,000,000 bond. On October 17, 2019, in support of his request to reduce the bond security
amount to $200,000 in cash, Parnas’s counsel told the Government that the following were the

   1
     As the Court is aware, at the time they were leaving the country, Parnas and Fruman had
received Congressional document requests dated September 30, 2019, and on October 8, 2019,
Parnas and Fruman, through counsel, had refused to cooperate with the Congressional requests.
   2
     Fruman and Kukushkin—who also have international ties and access to foreign funding—
both consented to bail packages including a fully secured $1,000,000 bond and home detention
with GPS monitoring. (See Dkt. 12, 13 (Kukushkin); 23, 24 (Fruman)). Following a November
1, 2019 bail hearing, the Court denied Fruman’s request to remove GPS monitoring, after
determining that Fruman posed a risk of flight. (See Dkt. 37).
           Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 3 of 10
 December 11, 2019
 Page 3

“current cash accounts possessed by the Parnas’[s]”: (i) a bank account held in the name of
Parnas’s wife, Svetlana Parnas, with a balance of approximately $450,000 (“Account-1”); (ii) a
student checking account to which Svetlana Parnas was a signatory with a balance of less than
$50; and (iii) a checking account held in the name of one of Parnas’s businesses, to which Parnas
was a signatory, with a balance of approximately $2,000. On this basis, the Government consented
to the requested bail modification on October 18, 2019, with the additional condition that Parnas
complete a financial affidavit under penalty of perjury (the “Affidavit”). Parnas met the modified
bail conditions and was released on October 21, 2019. On October 23, 2019, Parnas appeared
before Your Honor and the parties jointly proposed a substantially similar bail package, which the
Court endorsed. That package included, in relevant part, a $1,000,000 personal recognizance bond
secured by $200,000 in cash and co-signed by Aaron and Svetlana Parnas; home detention with
GPS monitoring, surrender travel documents and make no new applications; along with additional
restrictions on travel, among other conditions. (Dkt. 21, 22).

   3. Parnas’s Diverging Statements to Pretrial and the Government Regarding His Assets
      and Income

       On October 15, 2019, a Probation officer in the Eastern District of Virginia interviewed
Parnas in order to complete a Pretrial Services report. 3 When asked to describe his assets, Parnas
claimed that he had approximately $8,000 in a checking account, $5,500 in cash, and $30,000 in
two business accounts for a total of $43,500 in cash, and two vehicles. Parnas reported that he
earned $30,000 annually from GEP, and $50,000 annually from a law firm (the “Law Firm”) for
his work as an interpreter. As discussed above, in an effort to reduce the amount of cash posted to
secure his release, Parnas’s counsel sent bank statements to the Government on October 17, 2019,
which showed that the “Parnas’[s],” referring to Lev and Svetlana, possessed approximately
$452,000, and thus could only afford to post $200,000 to secure Parnas’s release; this sum was
meaningfully different that the assets Parnas disclosed to Pretrial.

        Parnas provided a different description of his assets to the Government in the Affidavit,
which he signed under penalty of perjury: on October 29, 2019, Parnas represented that he owned
GEP, but did not disclose his employment or any income from the Law Firm. When asked to list
his assets, Parnas listed a sole business checking account with $644.37, and $5,000 cash on hand,
along with approximately $30,000 in jewelry and two vehicles, but did not disclose any other
accounts, property, income, or liabilities. As discussed below, the Government has now learned
that none of these three descriptions of Parnas’s assets and income—the October 15, 2019 Pretrial
interview; the October 17, 2019 representation by Parnas’s counsel to the Government; or the
October 29, 2019 Affidavit—were consistent or fully accurate.

   4. Parnas’s Bail Modification Request

       At the December 2, 2019 conference, Parnas’s counsel asked the Court to modify the
conditions of Parnas’s release to allow him to leave the house during the day. The Government
opposed that request, based on the significant risk of flight that Parnas posed and continues to
pose. (See Dec. 2, 2019 Tr. at 32-33). The Court directed defense counsel to submit a letter in
support of his request and note the position of Pretrial Services. (Id. at 34). On December 4, 2019,

       3
       The Government did not receive this report, and was not aware of its contents until
December 9, 2019.
           Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 4 of 10
 December 11, 2019
 Page 4

Parnas’s counsel submitted a letter, which stated that he “had spoken with Mr. Parnas’ United
States Pre-Trial Services Officer in the Southern District of Florida, Rick Sam[]son, who does not
oppose this request.” (Dkt. 41 at 1).

        The Government understands from Officer Samson that shortly after the December 2, 2019
conference, Parnas returned from New York and told Officer Samson, in sum and substance, that
the “Judge wants us to get together to work out a deal to possibly give him some time out of the
house” and that Parnas’s counsel would call Officer Samson. Officer Samson also told the
Government that in a subsequent phone conversation with one of Parnas’s attorneys, the attorney
told Officer Samson, in sum and substance, that the Judge “wants all parties to get together to work
out a schedule to allow Parnas to leave his residence and engage in activities,” specifically, “family
activities.” Officer Samson understood based on this conversation and from Parnas, in sum and
substance, that the Court had already determined that the bail modification should be made, and
that Samson was being consulted on the logistics (i.e., which hours and for what activities Parnas
could be allowed to leave the house). The Government has spoken with Parnas’s attorney, who
denied making any such statements to Officer Samson. 4

        On December 11, 2019, the Government conferred with both Officer Samson and Joshua
Rothman, Pretrial Services Officer for the Southern District of New York. Officer Rothman has
advised the Government that because Parnas has not incurred any violations (i.e., unauthorized
leave of the residence, misuse of time when approved to leave for specific activities, failure to
properly maintain the equipment) since his release in October, Pretrial Services for the Southern
District of New York is not seeking his detention. However, they request that Parnas’s conditions
be modified to address the risk of flight, to include increasing Parnas’s supervision from home
detention to home incarceration; that his attorneys be required to visit his home in person; and that
Parnas’s family be required to surrender their passports.

                                              DISCUSSION

   1. Applicable Law

        A defendant must be detained pending trial if the Government can show that “no condition
or combination of conditions will reasonably assure the appearance of the person as required and
the safety of any other person and the community.” 18 U.S.C. § 3142(e)(1). A court does not
need to find both bases are proven in order to order a defendant’s detention. See id.; United States
v. Blanco, 570 F. App’x 76, 78 (2d Cir. 2014). In considering the defendant’s bail or detention,
the Court must consider (1) the nature and circumstances of the offenses charged, (2) the weight
of the evidence, (3) the history and characteristics of the defendant, and (4) the nature and
seriousness of the danger to any person or the community that would be posed by the defendant’s
release. 18 U.S.C. § 3142(g).




       4
          Counsel stated that he told Officer Samson that he was moving for a bail modification,
that the Government opposed that modification, and that he was seeking Officer Samson’s views.
Counsel also stated that he sent Officer Samson a copy of his December 4, 2019 letter, and
forwarded that email to the Government. The email reflects that counsel sent Officer Samson a
copy of the letter after it had been filed.
         Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 5 of 10
 December 11, 2019
 Page 5

        The Bail Reform Act provides that “[t]he [bail] hearing may be reopened, before or after a
determination by the judicial officer, at any time before trial if the judicial officer finds that
information exists that was not known to the movant at the time of the hearing and that has a
material bearing on the issue whether there are conditions of release that will reasonably assure
the appearance of such person as required and the safety of any other person and the community.”
18 U.S.C. § 3142(f)(2). Pursuant to 18 U.S.C. § 3148(b), as relevant here, the Court “shall enter
an order of revocation and detention if, after a hearing, the judicial officer” (1) finds that there is
“probable cause to believe that the person has committed a Federal, State, or local crime while on
release” or “clear and convincing evidence that the person has violated any other condition of
release”; and (2) finds that “there is no condition or combination of conditions of release that will
ensure that the person will not flee” or “the person is unlikely to abide by any condition or
combination of conditions of release.” If the Court determines that there is probable cause that a
person committed a crime on release, a “rebuttable presumption arises that no condition or
combination of conditions will assure that the person will not pose a danger to the safety of any
other person or to the community.” Id.; see also United States v. Gotti, 794 F.2d 773, 777 (2d Cir.
1986) (probable cause requires “only that the facts available to the judicial officer ‘warrant a man
of reasonable caution in the belief’ that the defendant has committed a crime while on bail”
(internal citation omitted)).

   2. Parnas’s Bail Should be Revoked and He Should Be Remanded

        Parnas’s considerable ties abroad, seemingly limitless access to foreign funds, lack of
candor with Pretrial Services about his assets, nature and circumstances of the offense, and
powerful incentives to flee show that Parnas is a significant flight risk. His efforts to mislead
Pretrial Services and the Government regarding his assets and income in an effort to gain his
release—when coupled with his most recent effort to mislead Pretrial Services regarding the
conditions of his release—only serve to compound the already-extreme flight risk that he poses.
The Court should reopen the bail determination pursuant to 18 U.S.C. § 3142(f)(2) based on the
new information that was not known or available to the Government at the time bail was set.
Moreover, because each of the requirements of 18 U.S.C. § 3148(b) are met, the Court should
enter an order of revocation and detention.

           A. Parnas Has the Connections and Means to Flee

        Parnas poses a significant risk of flight for several reasons, the chief among which are his
considerable ties abroad and access to seemingly limitless sources of foreign funding. Parnas has
extensive and significant international ties, particularly in Ukraine, the country of his birth. Over
the past two years, Parnas traveled repeatedly to Ukraine, and met with numerous Ukrainian
government officials, including officials at the very highest level of government. More broadly,
Parnas has traveled abroad more than twenty times over the past four years, including on a nearly
monthly basis in 2019. Parnas took circuitous travel routes that obscured his final destination,
such as by departing the U.S. for one country, but returning from a different country on a different
airline. Parnas traveled internationally by private jet as recently as this year; bank account records
from Account-1 show that Parnas spent more than $70,000 on private air travel in September 2019
alone. It also bears noting that Parnas could easily flee the country from the Southern District of
Florida, where Parnas resides: the District is home to at least five international airports, numerous
private airports, and international marine terminals. It would not be difficult for Parnas to leave
the United States and live abroad: he also speaks fluent Russian, appears to own no property within
the United States aside from two vehicles, and his wife and children could flee with him.
         Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 6 of 10
 December 11, 2019
 Page 6


        In addition, Parnas’s close ties abroad include connections to Russian and Ukrainian
nationals of nearly limitless means, including Foreign National-1 and a Ukrainian oligarch living
in Vienna who is currently fighting extradition to this country. Parnas has proven adept at gaining
access to foreign funding: in the last three years, Parnas received in excess of $1.5 million from
Ukrainian and Russian sources. In sum, given Parnas’s significant, high-level connections to
powerful and wealthy Ukrainians and at least one Russian national, he could quickly and easily
flee the United States for Ukraine or another foreign country, and recoup the security posted to his
bond. It is difficult to overstate the extreme flight risk that Parnas poses.

           B. Parnas Has Powerful Incentives to Flee

        Parnas has powerful incentives to flee that have only intensified since his arrest. Parnas is
facing charges that, in total, carry a statutory maximum of more than 30 years in prison. Under
the United States Sentencing Guidelines, his advisory Guidelines range—based only on the
presently charged conduct—is expected to exceed 5 years in prison. See United States v.
Khusanov, 731 F. App’x 19, 21 (2d Cir. 2018) (affirming denial of bail where the defendant faced
a possible maximum prison term of 30 years, and holding that “a district court does not clearly err
in concluding that a defendant facing a potentially lengthy prison sentence possesses a strong
motive to flee.”). Moreover, the evidence of Parnas’s guilt is overwhelming, as set forth in the
detailed 20-page Indictment, which quotes from emails and other communications sent by Parnas
and his co-conspirators. The Government’s evidence has only become stronger since Parnas’s
arrest, as the Government has executed numerous search warrants, interviewed witnesses, and
obtained additional documents from third parties. See United States v. Briggs, 697 F.3d 98, 102
(2d Cir. 2012) (citing strength of government’s evidence in finding that defendant presented
substantial risk of flight). Parnas is also aware that he is under investigation for additional crimes,
and that it is likely that he will be charged with additional offenses. Given the weight of the
evidence, the likelihood of forthcoming charges, and the expected length of the potential sentence,
any individual would be highly incentivized to flee; with Parnas’s particularly strong ties abroad,
that incentive is even greater.

           C. Parnas Has Misled Pretrial Services and the Government

        Parnas—who is already charged with making false statements—appears to have made
false—or, at best, inconsistent and materially misleading—statements to Pretrial Services and the
Government regarding his assets and income. These statements appear designed to hide Parnas’s
assets from Pretrial and the Government, and to mislead his supervising Pretrial Officer into
permitting Parnas to evade his bail conditions. Given that both outcomes would have allowed
Parnas to flee more easily, it forcefully underscores the flight risk Parnas poses, and shows that
not even the most stringent pretrial release conditions can reasonably assure Parnas’s appearance.

        Parnas made misleading statements about his income and assets at the time of his arrest
and initial detention. As described above, around the time of his arrest, Parnas provided three
different accounts of his assets to Pretrial Services and the Government: (i) On October 15, 2019,
Parnas told Pretrial Services that his assets totaled approximately $43,500 in cash with two
vehicles, and that he earned $50,000 per year from the Law Firm, and $30,000 annually from GEP;
(ii) on October 17, 2019, Parnas’s counsel represented to the Government that Parnas’s total assets
included approximately $452,000 in cash; and (iii) on October 29, 2019, Parnas completed the
Affidavit under penalty of perjury, and stated that his assets included approximately $5,644 in
           Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 7 of 10
 December 11, 2019
 Page 7

cash, $30,000 in jewelry, and two vehicles. But each of these vastly divergent pictures of Parnas’s
assets fails to account for significant additional sums that the Government has only recently
identified, which were not disclosed to either Pretrial or the Government:

            •   Between August and October 2019, Parnas received $200,000—not $50,000, as he
                told Pretrial Services—from the Law Firm into Account-1, which was held in
                Svetlana Parnas’s name, in what appears to be an attempt to ensure that any assets
                were held in Svetlana’s, rather than Lev’s, name. 5 A portion of this money existed
                in Account-1 at the time that Parnas submitted his financial affidavit, and, to the
                Government’s knowledge, does so today, underscoring that Parnas continues to
                mislead the Government and the Court about his financial condition.
            •   Parnas failed to disclose, in describing his income to the Government and Pretrial
                Services, the fact that in September 2019, he received $1 million from a bank
                account in Russia into Account-1. While the majority of that money appears to
                have been used on personal expenses and to purchase a home, as discussed below,
                some portion of that money existed in Account-1 at the time Parnas submitted his
                financial affidavit.
            •   At the time of his arrest, Parnas had at least $200,000 in an escrow account, in
                connection with his intended purchase of a property located in Boca Raton, Florida,
                which was listed for sale at approximately $4.5 million. The escrow account was
                funded with $200,000 from Account-1 in September 2019. Parnas did not disclose
                this asset (either the property or the funds in the escrow account) to either Pretrial
                Services or the Government. It is unclear whether Parnas proceeded with this real
                estate purchase or received the funds back from the escrow account.
        These were not Parnas’s only misstatements to Pretrial. As noted above, Parnas further
misled Pretrial into believing that the Court had effectively approved his request to leave his house
each day. This behavior is troubling, and confirms that even stringent conditions, of the sort he is
currently under, are insufficient to secure his compliance with bail. See United States v.
LaFontaine, 210 F.3d 125, 135 (2d. Cir. 2000) (“LaFontaine’s past circumvention of court orders
demonstrates that pretrial monitoring is not sufficient.”).

        Parnas’s submission of the false Affidavit alone is sufficient to trigger Section 3148(b)’s
rebuttable presumption that “no condition or combination of conditions could reasonably assure
the safety of other persons in the community,” and satisfies the first element of Section 3148(b)(1).
See United States v. Bartok, 472 Fed. App’x 25, 28 (affirming revocation of bail based on
defendant’s omissions in a sworn financial affidavit, and upholding the district court’s finding that
the “magnitude of the omissions” in the affidavit was “probably willful” and supported a probable
cause finding that the defendant had committed the crime of perjury). In addition, Parnas’s efforts
to hide his assets from Pretrial and the Government, reduce the amount of cash surety that he would
lose should he flee, and mislead Pretrial in an effort to remain out of his house for eight hours a
day, strongly suggest a plan or intent to flee, see 18 U.S.C. § 3148(b)(2)(A). Moreover, his lack
of candor on such material issues underscores the risk of flight he poses, and shows that any trust
the Court places in Parnas would be significantly misplaced.

       5
        In March 2016, Parnas was ordered to pay a civil judgment totaling approximately
$508,734 at that time, which remains unpaid. See Pues Family Trust v. Parnas, 11 Civ. 5537
(E.D.N.Y.).
         Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 8 of 10
 December 11, 2019
 Page 8


           D. The Nature and Circumstances of the Offense and Parnas’s History Further
              Underscore the Risk of Flight

      The nature and circumstances of the offense—which include the use of straw donors to
make political contributions, efforts to hide the true nature of funds and assets, and lies to the
FEC—further underscore the substantial risk of flight and noncompliance that Parnas poses.

        At base, Parnas is charged with crimes involving fraud, deception, and foreign influence.
With respect to the Foreign Donor Scheme, Parnas and his co-defendants conspired to circumvent
the federal laws against foreign influence by engaging in a scheme to funnel money from Foreign
National-1 to candidates for federal and State office to buy potential influence with candidates and
governments. The defendants hid the scheme from the candidates, federal regulators, and the
public by laundering foreign money through bank accounts in the names of limited liability
companies and through the use of straw donors. With respect to the Straw Donor scheme, Parnas
and Fruman made contributions in the name of GEP and Fruman in order to conceal the true source
of the funds for the donations and skirt federal reporting requirements. They concealed this
conspiracy by, among other things, making and causing others to make false statements to the
FEC. Against the backdrop of the fraud and deception with which he is charged, Parnas’s efforts
to conceal his assets and income from Pretrial Services and the Government and mislead Pretrial
Services strongly indicate that his pattern of fraud and deceit will only continue, and that he is
unlikely to abide by the terms of his release, see 18 U.S.C. § 3148(b)(2)(B). See also United States
v. Handler-Jacobs, 697 Fed. App’x 86, 87 (2d Cir. 2017) (affirming pretrial detention of white-
collar defendant who posed a substantial risk of flight, where the district court “relied on
documentary evidence indicating that Handler-Jacobs had actively participated in a massive
international fraud” involving “foreign bank accounts and international travel”).

        Finally, the Court can and should take into account Parnas’s years-long refusal to comply
with a civil judgment against him, and his efforts to hide assets in his wife’s name to ensure that
he remains judgment-proof. These actions indicate a lack of respect for the law.

           E. Parnas’s Existing Bail Conditions Do Not Adequately Mitigate His Risk of
              Flight

        Parnas’s risk of flight cannot be adequately mitigated by GPS tracking or home
confinement. Moreover, the mere fact that Parnas has not yet fled—particularly in light of his
efforts to mislead Pretrial Services over the two months he has been released in order to secure
greater liberties—provide no basis to believe that the existing conditions are sufficient to ensure
his compliance and appearance.

        First, although GPS monitoring is reasonably effective at allowing Pretrial Services to
ensure that a defendant remains confined to a specific premises like a house, it is not at all effective
at allowing Pretrial Services to ensure that once a defendant leaves his house, he is not fleeing the
United States. Parnas’s suggestion that “[e]very traffic light he stops at, left or right turn he takes,
and even the speed at which he drives would be monitored and recorded” wrongly assumes that a
dedicated Pretrial Services officer would be assigned to do nothing but monitor Parnas’s
whereabouts 24 hours a day. That is simply false. Instead, Parnas would be free to board a private
jet or other mode of transportation with little likelihood that the Government would find out and
be able to stop him until it is too late. See United States v. Orena, 986 F.2d 628, 632 (2d Cir. 1993)
         Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 9 of 10
 December 11, 2019
 Page 9

(recognizing ease with which electronic monitoring can be circumvented). It is an unfortunate
reality that defendants regularly flee the United States even though they are on GPS monitoring
and their passports have been seized. See, e.g., United States v. Rufai, 19 Cr. 201 (DLC) (defendant
on electronic monitoring cut his bracelet and fled to Canada although he had surrendered his
passport); United States v. Raza, 18 Cr. 398 (VEC) (defendant on GPS monitoring fled and is
believed to have left the country, although he had surrendered his passport); United States v.
Camarena-Familia, 18 Cr. 649 (KPF) (defendant on GPS monitoring fled to the Dominican
Republic although he had surrendered his passport); United States v. Rodriguez, 18 Cr. 149 (RA)
(defendant on electronic monitoring fled); United States v. Felix-Leonardo, 17 Cr. 636 (KPF)
(defendant on electronic monitoring fled to the Dominican Republic using a new passport,
although he had surrendered his passport); United States v. Liriano, 17 Cr. 388 (KMW) (defendant
on location monitoring fled and is believed to have left the country, although he had surrendered
his passport); United States v. Calderron-Cebbalos, 17 Cr. 409 (KPF) (defendant on location
monitoring cut off his bracelet and fled to Canada); United States v. Elm, 16 Cr. 356 (ER)
(defendant fled to Canada although he had surrendered his passport ); United States v. Atuana, 16
Cr. 672 (KPF) (defendant obtained new U.S. passport and left the country although he had
surrendered his passport); United States v. Ceglia, 12 Cr. 876 (VSB) (defendant on GPS
monitoring fled to Canada despite surrendering his passport).

         Parnas can already leave his house for court appearances, to meet with counsel, and for
medical and religious appointments; even if this were increased to home incarceration, he could
still leave the house for discrete reasons. But his deceptive conduct in connection with securing
bail conditions and then attempting to loosen those conditions, as detailed above, counsel against
even permitting him those abilities to flee. See, e.g., United States v. Brennerman, 705 F. App’x
13, 16 (electronic monitoring, home detention, and the use of relatives as sureties were insufficient
where defendant posed substantial risk of flight, including lack of ties of the United States and
prior history of deceit); United States v. Mercedes, 254 F.3d 433, 437 (2d Cir. 2001) (concluding
that electronic monitoring and home detention were insufficient in case of defendant who posed
substantial risk of flight, and reversing grant of pretrial release even though defendant’s fiancée
and siblings would act as sureties).

        Second, the fact that Parnas has not yet fled does not provide a basis to continue his bail.
Parnas’s efforts to mislead Pretrial Services and the Government over the past two months
significantly undercut any weight that should be afforded to his prior compliance. See United
States v. Berkun, 392 Fed. App’x 901, 903 (2d Cir. 2010) (affirming the district court’s decision
to detain a defendant accused of white-collar fraud despite his citizenship status, roots in the
community, family, and history of appearing in court because while those factors “might appear
to favor release,” detention was warranted because, in addition to the weight of the evidence, the
defendant committed the crime while on bail and concealed his assets from the court, “having
thereby deceived the court as to his willingness to conform his conduct to law.”); United States v.
Porter, No. 03-CR-0129 (CPS), 2007 WL 3232502, at *6 (E.D.N.Y. Nov. 1, 2007) (detaining the
defendant pending his supervised release hearing, in part because his failure to abide by the
conditions of his release and his “defying any orders with which he does not agree” have
“established his inability to abide by any court-imposed conditions.”).

        Moreover, given the information that has emerged about Parnas’s true financial picture—
which he did not disclose to Pretrial or the Government at the time of his arrest—it is clear that
the existing bail package is woefully insufficient to ensure Parnas’s appearance. Parnas provided
a materially misleading picture of his assets and income to Pretrial Services and the Government
         Case 1:19-cr-00725-JPO Document 44 Filed 12/11/19 Page 10 of 10
 December 11, 2019
 Page 10

in order to secure his release on terms that were favorable to Parnas. Parnas has posted $200,000
to secure his bond, based on his representations that it was all the money or property he could post.
But given that Parnas received over a $1 million in September 2019 alone, intended to purchase a
home worth approximately $4.5 million, and has access to other sources of funding that equal or
exceed the amount of the bond, it is clear that $200,000 is not a meaningful amount of money to
Parnas. See Berkun, 392 F. App’x at 903-4 (defendant’s concealment of assets from the court and
prosecution indicated that the defendant could easily “finance his flight from and life outside of
the United States,” and affirming detention where “the deceit evidence by the concealment of
millions of dollars and the commission of a crime while on bail release properly permitted the
court to conclude that it could not rely on Berkun to abide by any bail conditions.”). What is more,
the cosigners to Parnas’ bond, his wife and son, could easily flee with him and do not possess
sufficient cash or property to satisfy the amount of the bond. Svetlana Parnas is a stay-at-home
mother with assets of approximately $210,000 in cash and jewelry. Aaron Parnas is a full-time
student with assets of less than $20,000 in cash and jewelry. Given that neither Svetlana nor Aaron
own any property, earn no income, and do not have substantial assets, were Parnas to flee—
including with Svetlana or Aaron—the Government would have no recourse to recoup the bond.

                                          CONCLUSION

        For all of the foregoing reasons, the Government respectfully submits that each of the
requirements of Section 3148(b) are met, and accordingly, the Court “shall enter an order of
revocation and detention.” 18 U.S.C. § 3148(b). Parnas submitted a false financial affidavit under
penalty of perjury, id. § (b)(1)(A) and (B); there are no conditions that will ensure that Parnas will
not flee, id. § (b)(2)(A); and Parnas has demonstrated that he is unlikely to abide by any condition
or combination of conditions, id. § (b)(2)(B). Moreover, Parnas should also be detained pursuant
to 18 U.S.C. § 3142 (e) because “no condition or combination of conditions will reasonably assure
[Parnas’s] appearance.”


                                                        Respectfully submitted,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney for the
                                                        Southern District of New York

                                                  By:      /s/
                                                        Rebekah Donaleski
                                                        Nicolas Roos
                                                        Douglas Zolkind
                                                        Assistant United States Attorneys
                                                        (212) 637-2423/2421/2418


cc:    Counsel of record
